DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3–12 are allowed.
	Regarding claims 1, 3–5, the prior art does not teach or suggest the claimed, “wherein the second passage has a single end opening as the at least one end opening, the inflow reducer is a protrusion protruding into the second passage from a wall surface of the second passage, and the wall surface is a part of the second passage between the flow rate detector and the single end opening, and the protrusion has a cross-section having a quadrangle shape or a triangle shape.”
Regarding claims 6–11, because claims 6 and 8 have been rewritten in independent form including all of the limitations of the base claim (as previously indicated in the non-final rejection mailed 9/20/21), these claims are allowed.
Regarding claim 12, the prior art does not teach or suggest the claimed, “wherein the second passage has a single end opening as the at least one end opening, the inflow reducer is a protrusion protruding into the second passage from a wall surface of the second passage, and the wall surface is a part of the second passage between the flow rate detector and the single end opening, the protrusion has a peak away from the wall surface of the second passage, and the peak of the protrusion is offset toward the single end opening.”
Applicant’s arguments, see remarks, filed December 7, 2021, with respect to claims 1–5 have been fully considered and are persuasive.  The 102 rejection of claims 1–5 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/            Primary Examiner, Art Unit 2852